Fourth Court of Appeals
                                San Antonio, Texas
                                      October 21, 2022

                                    No. 04-22-00277-CR

                                Cody Lee WISECARVER,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR210000038
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       Appellee’s brief is due on October 24, 2022. However, the appellee has filed a motion
requesting a 45-day extension of time to file its appellee brief. The motion is GRANTED. The
appellee’s reply brief is due on or before December 8, 2022.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court